Title: Enclosure: Arthur S. Brockenbrough’s Cost Estimates for University of Virginia Building Construction, 1 October 1819, enclosure no. 7 in University of Virginia Board of Visitors Report to Literary Fund President and Directors, 4 October 1819
From: Brockenbrough, Arthur S.
To: University of Virginia Board of Visitors,Jefferson, Thomas,Cocke, John Hartwell


						In obedience to the order of the Board of Visitors of the University of Virginia, requiring of the Proctor “an estimate of the whole cost of completing ten pavilions, with their appendages, the number deemed necessary for the proper accommodation of the whole number of Professors contemplated by  the Legislature, five hotels, and dormitories in number depending on the number of Students who may apply for admission into the University,” this report is respectfully submitted to the Committee of Superintendence.
						
						
							
								
									Pavilion No. I—of the Doric order, western range—James Oldham the undertaker of the wood work, Carter and Phillips of the brick work—the walls are all completed, two floors of joists and all the window frames are in, and the roof nearly finished framing.—Estimate of the cost of said pavilion,
								
								$6,000
								
								00
								 
								Amt. yet wanting to complete the Buildings.
							
							
								
									4 dormitories, No. 1, 2, 3 and 4—same undertakers, the brick work is completed and window frames are in, and estimated at 400 dollars each,
								
								1,600
								
								00
								
								
								
								
							
							
								
								7,600
								 
								00
								
								
								
								
							
							
								
									Of which sum Carter and Phillips have been paid
								
								1,289 60
								
								
								
								
								
								
								
								
							
							
								
									Of which sum James Oldham has been paid
								
								1,280 16
								 
								2,569
								 
								76
								
								
								
								
							
							
								
									Balance required to finish pavilion No. 1 and 4 dormitories,
								
								
								
								
								
								5,030
								 
								24
							
							
								
									Pavilion No. II—of the Corinthian order—James Dinsmore the undertaker—the brick work is paid for, and not included in this estimate.—This pavilion is about three fourths done, and estimated at
								
								5,000
								
								00
								
								
								
								
									
								
							
							
								
									Of which sum James Dinsmore has received
								
								2,326 20
								
								
								
								
								
								
								
								
							
							
								
									Of which sum James Leitch has received
								
								421 60
								
								2,747
								 
								80
								
								
								
								
							
							
								
									Wanting to complete pavilion No. 2,
								
								
								
								
								
								2,252
								
								20
							
							
								
									Pavilion No. III—of the Ionic order—John M. Perry the undertaker of the brick work, and Dinsmore and Perry of the wood work—the walls are up the second floor of joists, which are on—estimated at
								
								6,000
								
								00
								
								
								
								
							
							
								
									7 dormitories, from No. 5 to 11, inclusive; the walls of which are up, and estimated at 400 dollars each,
								
								2,800
								
								00
								
								
								
								
							
							
								
									Of which sum Dinsmore and Perry have received
								
								140
								 
								22
								
								
								
								
							
							
								
									Wanting to complete pavilion No. 3 and 7 dormitories,
								
								
								
								
								
								8,659
								
								78
							
							
								
									Pavilion No. IV—of the Doric order.—The brick work of this pavilion is paid for, and not included in this estimate—J. M. Perry is the undertaker of the carpenter’s work, plastering, &c.—this building very nearly completed, and estimated at
								
								2,800
								
								00
								
								
								
								
							
							
								
									15 dormitories, from No. 12 to 26, inclusive—the brick work is finished and paid for, and not included in this estimate—the wood work, by J. M. Perry,
										is nearly finished, and estimated at
								
								3,750
								 
								00
								
								
								
								
							
							
								
								6,550
								
								00
								
								
								
								
							
							
								
									Of which sum John M. Perry has received
								
								3,810
								 
								00
								
								
								
								
							
							
								
									Wanting to complete pavilion No. 4 and 15 dormitories,
								
								
								
								
								
								2,740
								
								00
							
							
								
									Pavilion No. V—the brick work by Carter and Phillips—just commenced the wood work, by
											G. W. Spooner and John Nelson, estimated at
								
								6,000
								
								00
								
								
								
								
							
							
								
									1 dormitory, No. 27—same undertakers—estimated at
								
								400
								 
								00
								
								
								
								
							
							
								
									Wanting to complete pavilion No. 5 and 1 dormitory,
								
								
								
								
								
								6,400
								
								00
							
							
								
									Pavilions No. I. and II.
											(eastern range)—Richard Ware undertaker of both brick and wood work.—The walls of No. 1 are up to the 2d floor of joists, and the cellar walls of No. 2 are up—all the window frames are made—estimate of the two
											pavilions,
								
								12,000
								
								00
								
								
								
								
							
							
								
									10 dormitories, from No. 1 to 10, inclusive, same undertaker, estimated at
								
								4,000
								 
								00
								
								
								
								
							
							
								
								16,000
								
								00
								
								
								
								
							
							
								
									Of which sum Richard Ware has received
								
								2,183
								 
								97
								
								
								
								
							
							
								
									Wanting to complete this contract,
								
								
								
								
								
								13,816
								 
								03
							
							
								
									Total amount required to meet the foregoing contracts,
								
								
								$38,898
								
								25
							
							
								
									
										A statement of the funds to meet those contracts.
									
								
								
								
								
								
								
								
								
							
							
								
									By this balance, as per statement on page 20,
								
								28,003
								
								70
								
								
								
								
							
							
								
									By 4th instalment of the subscription to the Central College, due 1st April, 1821,
								
								11,016
								 
								33
								
								
								
								
							
							
								
								39,020
								
								03
								
								
								
								
							
							
								
									Over balance, if all the subscriptions should prove good,
								
								
								121
								 
								78
							
							
								
								
								
								
								
								$39,020
								
								03
							
						
						
						
						
						AN ESTIMATE of the probable cost of three more pavilions, five hotels, or boarding houses, and sixty-three additional dormitories, necessary to complete the establishment.
						
						
							
								
									3 pavilions, at 6,000 dollars each,
								
								18,000
								
								00
							
							
								
									5 hotels for boarding houses, at 3,000 dollars each,
								
								15,000
								
								00
							
							
								
								
									17 dormitories, in the eastern range, and
								
								
								
								
							
							
								
								
									46 adjacent to the hotels,
								
								
								
								
							
							
								
								—
								
								
								
							
							
								Making 
								
									63 dormitories still wanting, at 400 each,
								
								25,200
								
								00
							
							
								
								
								$58,200
								 
								00
							
							
								
								
									37 do. built or contracted for, required to complete the establishment,
								
								
								
								
							
							
								—
								—
								
								
								
							
							
								
									Making 100 dormitories in the whole, sufficient for the accommodation of 200 Students.
								
							
						
						
						All of which is respectfully submitted to the Committee of Superintendence by their obedient servant,
						
							ARTHUR S. BROCKENBROUGH, P. U. V.
							
								October 1, 1819.
							
						
					